DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/28/2022.  Claims 9-12 were canceled by the Applicant.  Claims 13-20 were added by the Applicant.  Claims 1-8, and 13-20 have been examined.  This office action is Non-Final.

Response to Amendment

Applicant’s election without traverse of Claims 1-8 in the reply filed on 9/28/2022 is acknowledged.

Claim Objections

Claims 1, and 4-8 are object to for reciting, “synchronizing the source metadata”…, and “anti-virus scanning cloud block blob storage”…  Claims 4-8 are objected to because independent claim 1, recites “at least one of: establishing immutable, synchronizing the source metadata, anti-virus scanning”…  Thus, only one of the limitations is required, thus if one chooses “establishing immutable write once ready many records”…  There are issues with claims 4-8.  The Applicant is urged to amend by deleting, “at least one of”.


Claims 14-20 are objected to for reciting, “the computer-implemented method”.  The Applicant is urged to amend to, “A non-transitory storage medium storing…”.


                                                Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible
harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where
the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to 

file provisions of the AJA as explained in MPEP § 2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the
form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely
online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal
Disclaimers, refer to www uspto. gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

6.	Claims 1, and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,100,042. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, and 4-5, of Application no. 17/098,773 is anticipated by Patent no. 11,100,042 claims 1-2. Therefore, Patent no. 11,100,042 claims 1-2 is in essence a “species” of the generic invention of Application no. 17,098,773  claims 1, and 4-5. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ 2d 2010 (Fed.Cir. 1993).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland et al. (2014/0082749).

As per claim 1, Holland et al. discloses a computer-implemented method comprising:
providing an electronic device comprising at least a microprocessor and a memory for
storing computer executable instructions for execution by the microprocessor which
when executed by the microprocessor configure the electronic device to perform a
process comprising at least one of:
establishing immutable write once ready many (WORM) records retention management on public cloud storage;
synchronizing the source metadata and security access control lists to content that is
ingested into cloud storage through drive shipping; and


anti-virus scanning cloud block blob storage with quarantining of infected items (Holland: 0016, 0049, 0056, only one is required the claim states “at least of one of”…, Holland discloses establishing immutable write once ready many (WORM) records retention management on public cloud storage, because Holland discloses an elastic storage system which is a cloud-based processing and storage platform that stores regulatory records with retention system, stores financial information in the cloud, write once and ready many (WORM)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (2014/0082749) in view of Cannon et al. (2009/0125572).

As per claim 2, Holland discloses the computer-implemented method of claim 1.
Holland further discloses wherein establishing immutable write once ready many (WORM) records retention management on public cloud storage comprises the steps of Holland: 0016, 0049, 0056, Holland discloses establishing immutable write once ready many (WORM) records retention management on public cloud storage, because Holland discloses an elastic storage system which is a cloud-based processing and storage platform that stores regulatory 

records with retention system, stores financial information in the cloud, write once and ready many (WORM)): creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure (Holland: para. 0087, creating a dedicated tenant (i.e. elastic storage system)); providing a user interface allowing the definition of item-level WORM policies that consist of selection criteria and output retention periods by a user (Holland: para. 0063, retention period can be provided by the customer (i.e. user)).
 Holland does evaluating during a process of writing items to the cloud storage each item against each WORM policy and the longest WORM retention period is used to set the retention time on item versions that meet the policies; and optionally, deleting those items whose retention period has expired.
However, analogous art of Cannon discloses evaluating during a process of writing items to the cloud storage each item against each WORM policy and the longest WORM retention period is used to set the retention time on item versions that meet the policies (Cannon: para. 0020, 0023, 0029, evaluating a process of writing files to the storage each file against a worm policy and the longest retention period); and optionally, deleting those items whose retention period has expired (Cannon: para. 0025, deleting files whose retention period has expired).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cannon with the system/method of Holland to include evaluating during a process of writing items to the cloud storage each item against each WORM policy and the longest WORM retention period is used to set the retention time on item versions that meet the policies; and optionally, deleting those items whose retention period has expired.  One would have been motivated to provide a new and 

unique method and system for managing the retention and reclamation of data on WORM disk media (Cannon: para. 0010). 
As per claim 3, Holland and Cannon discloses the computer-implemented method according to claim 2.  Cannon further discloses wherein any deletion policies that a user may define automatically have a hidden clause added to exclude items whose retention period has not expired (para. 0027-0028, deletion policies that exclude files whose retention period has not expired).
Same motivation of claim 2 above.


Claims 6-8, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (2014/0082749) in view of  Savage (2015/0127607).

As per claim 6, Holland discloses the computer-implemented method according to claim 1.
 Holland does not disclose wherein anti-virus scanning cloud block blob storage with quarantining of infected items comprises the steps of: 
establishing an anti-virus (AV) engine within a virtual machine; and
executing an application to fetch items from a cloud storage and submit the items to the
anti-virus engine for scanning.
However, analogous art of Savage discloses anti-virus scanning cloud block blob storage with quarantining of infected items comprises the steps of (Savage: para. 0078 and 0131, quarantining system uses antivirus capabilities, one or more blobs of a file): 

establishing an anti-virus (AV) engine within a virtual machine (Savage: para. 0089, 0131, quarantining system uses antivirus capabilities, virtual NAS); and executing an application to fetch items from a cloud storage and submit the items to the anti-virus engine for scanning (Savage: para. 0067, the first agent A fetches the encrypted secret S from the platform and decrypts the secret S).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Savage with the system/method of Holland to include anti-virus scanning cloud block blob storage with quarantining of infected items, establishing an anti-virus (AV) engine within a virtual machine; and executing an application to fetch items from a cloud storage and submit the items to the anti-virus engine for scanning.  One would have been motivated to quarantining system uses antivirus capabilities to isolate infected files from the hosting system (Savage: para. 0131).

As per claim 7, Holland and Savage disclose the computer-implemented according to claim 6. Savage further discloses wherein at least one of:
the AV engine reports pass/fail and items discovered to be infected are tagged them using
the Data Loss Prevention (DLP) tag concept with a DLP Tag type ‘Quarantine’ with
an associated of ‘prevent retrieval’ so that any item failing the AV engine is blocked
from being subsequently opened;
the AV engine is executed upon each stored version of the item allowing the last “clean”
version to be identified and established as the version retrieved in response to any
subsequent access request; and

at least one of the anti-virus classifications and anti-virus engine can be modified between sequential scans (Savage: para. 0127, 0131, only one needs to be disclosed, claimed “at least one of”, discloses Data loss prevention prevents data loss by monitoring data, quarantining system uses antivirus capabilities to isolate infected files from the hosting system).
Same motivation as claim 6 above.

As per claim 8, Holland and Savage disclose the computer-implemented according to claim 6.  Savage further discloses further comprising executing a deletion policy wherein any items with a DLP Tag “quarantine” are expunged; such that the cloud storage automatically has the last known good version in an item’s version history promoted to be the latest version (Savage: para. 0127, 0131, Data loss prevention prevents data loss by monitoring data, quarantining system uses antivirus capabilities to isolate infected files from the hosting system.  Regulatory compliance takes steps to comply with SOX, HIPPA, to name a few; and version history stores previous versions of files and allows the user to revert to those versions).
	Same motivation as claim 6 above.
As per claim 13, Holland discloses a non-transitory storage medium storing computer executable instructions for execution by a microprocessor, where the computer executable instructions when executed by the microprocessor configure the microprocessor to perform the steps of:
establishing immutable write once ready many (WORM) records retention management on public cloud storage (Holland: 0016, 0049, 0056, discloses establishing immutable write once ready many (WORM) records retention management on public cloud storage, because Holland 

discloses an elastic storage system which is a cloud-based storage system that stores regulatory records with retention system, stores financial information in the cloud, write once and ready many (WORM)).
Holland does not explicitly disclose synchronizing the source metadata and security access control lists to content that is ingested into cloud storage through drive shipping; and anti-virus scanning cloud block blob storage with quarantining of infected items.
However, the analogous art of Savage discloses synchronizing the source metadata and security access control lists to content that is ingested into cloud storage through drive shipping (Savage: para. 0054, metadata for the platform, the agents (access control) scan all files they have in the folder that is to be synchronized); and anti-virus scanning cloud block blob storage with quarantining of infected items (Savage: para. 0078, 0131, quarantining system uses antivirus capabilities, one or more blobs of a file).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Savage with the system/method of Holland to include synchronizing the source metadata and security access control lists to content that is ingested into cloud storage through drive shipping; and anti-virus scanning cloud block blob storage with quarantining of infected items.  One would have been motivated to there is need for a cloud service having a streamlined approach to synchronization and access of files across multiple devices, as well as relatively higher levels of security (Savage: para. 0004). 



As per claim 18, Holland and Savage disclose the computer-implemented method according to claim 13.  Savage further discloses wherein anti-virus scanning cloud block blob storage with quarantining of infected items comprises the steps of (Savage: para. 0078 and 0131, quarantining system uses antivirus capabilities, one or more blobs of a file): establishing an anti-virus (AV) engine within a virtual machine (Savage: para. 0089, 0131, quarantining system uses antivirus capabilities, virtual NAS); and executing an application to fetch items from a cloud storage and submit the items to the anti-virus engine for scanning (Savage: para. 0067, the first agent A fetches the encrypted secret S from the platform and decrypts the secret S). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Savage with the system/method of Holland to include anti-virus scanning cloud block blob storage with quarantining of infected items comprises the steps of: establishing an anti-virus (AV) engine within a virtual machine; and executing an application to fetch items from a cloud storage and submit the items to the anti-virus engine for scanning.  One would have been motivated to quarantining system uses antivirus capabilities to isolate infected files from the hosting system (Savage: para. 0131).
As per claim 19, Holland and Savage disclose the computer-implemented according to claim 18.  Savage further discloses wherein at least one of: the AV engine reports pass/fail and items discovered to be infected are tagged them using the Data Loss Prevention (DLP) tag concept with a DLP Tag type ‘Quarantine’ with an associated of ‘prevent retrieval’ so that any item failing the AV engine is blocked from being subsequently opened; the AV engine is executed upon each stored version of the item allowing the last “clean” version to be identified 

and established as the version retrieved in response to any subsequent access request; and at least one of the anti-virus classifications and anti-virus engine can be modified between sequential scans (Savage: para. 0127, 0131, only one needs to be disclosed, claimed “at least one of”, discloses Data loss prevention prevents data loss by monitoring data, quarantining system uses antivirus capabilities to isolate infected files from the hosting system).
Same motivation as claim 18 above.

As per claim 20, Holland and Savage disclose the computer-implemented according to claim 18.  Savage further discloses executing a deletion policy wherein any items with a DLP Tag “quarantine” are expunged; such that the cloud storage automatically has the last known good version in an item’s version history promoted to be the latest version (Savage: para. 0127, 0131, Data loss prevention prevents data loss by monitoring data, quarantining system uses antivirus capabilities to isolate infected files from the hosting system.  Regulatory compliance takes steps to comply with SOX, HIPPA, to name a few; and version history stores previous versions of files and allows the user to revert to those versions).
Same motivation as claim 18 above.







Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (2014/0082749) in view of Savage (2015/0127607), and further in view of Cannon (2009/0125572).

As per claim 14, Holland and Savage discloses the computer-implemented method of claim 13.
Holland further discloses wherein establishing immutable write once ready many (WORM) records retention management on public cloud storage comprises the steps of (Holland: 0016, 0049, 0056, Holland discloses establishing immutable write once ready many (WORM) records retention management on public cloud storage, because Holland discloses an elastic storage system which is a cloud-based processing and storage platform that stores regulatory records with retention system, stores financial information in the cloud, write once and ready many (WORM)): creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure (Holland: para. 0087, creating a dedicated tenant (i.e. elastic storage system)); providing a user interface allowing the definition of item-level WORM policies that consist of selection criteria and output retention periods by a user (Holland: para. 0063, retention period can be provided by the customer (i.e. user)).
Holland and Savage do not explicitly disclose evaluating during a process of writing items to the cloud storage each item against each WORM policy and the longest WORM retention period is used to set the retention time on item versions that meet the policies; and optionally, deleting those items whose retention period has expired.


However, analogous art of Cannon discloses evaluating during a process of writing items to the cloud storage each item against each WORM policy and the longest WORM retention period is used to set the retention time on item versions that meet the policies (Cannon: para. 0020, 0023, 0029, evaluating a process of writing files to the storage each file against a worm policy and the longest retention period); and optionally, deleting those items whose retention period has expired (Cannon: para. 0025, deleting files whose retention period has expired).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cannon with the system/method of Holland and Savage to include evaluating during a process of writing items to the cloud storage each item against each WORM policy and the longest WORM retention period is used to set the retention time on item versions that meet the policies; and optionally, deleting those items whose retention period has expired.  One would have been motivated to provide a new and unique method and system for managing the retention and reclamation of data on WORM disk media (Cannon: para. 0010). 

As per claim 15, Holland, Savage, and Cannon discloses the computer-implemented method according to claim 14. Cannon further discloses wherein any deletion policies that a user may define automatically have a hidden clause added to exclude items whose retention period has not expired (para. 0027-0028, deletion policies that exclude files whose retention period has not expired).
Same motivation as claim 14 above.


Allowable Subject Matter

Claims 4-5, and 16-17 contain allowable subject matter and the rationale is the same as application number 15/982,255 that has been Patented no. 11,100,042.  The Examiner asserts that claims 4 and 16 contain allowable subject matter, claims 5 and 17 are dependent from claims 4 and 16 respectively.    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/20/2022
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        
/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439